Case 2:18-cv-00411-JAK-MAA Document 29 Filed 10/30/20 Page 1 of 1 Page ID #:1987



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ROBERT LEE HIGGINS, III,                Case No. 2:18-cv-00411-JAK-MAA
  12                       Petitioner,
              v.                                JUDGMENT
  13
  14    SCOTT KERNAN, Warden,
  15                       Respondent.
  16
  17         Pursuant to the Order Accepting Report and Recommendation of the United
  18   States Magistrate Judge,
  19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20   action is dismissed with prejudice.
  21
  22   DATED: October 30, 2020
  23
  24                                     ____________________________________
                                         JOHN A. KRONSTADT
  25                                     UNITED STATES DISTRICT JUDGE
  26
  27
  28
